Root, J.
This is an action in ejectment with respect to a tract of land containing about 18 acres. The description of the land involved presumably may be made certain by reference to a plat described in the petition as exhibit “A”, but no plat or copy of a plat can be found in the transcript. March 30, at the close of plaintiff’s evidence, the jury, in response to a peremptory instruction, returned a verdict for defendant. There is a statement in the transcript that plaintiff’s motion for a new trial was overruled April 11. Nowhere in the record is there a motion for a new trial or a copy of such a document, The clerk of the court *82certifies that the transcript “is a full, true, and complete transcript of the record and proceedings.”
Unless the motion were filed within three days of the rendition of the verdict and during the term, the overruling thereof presents no question for review in this court. Defendant’s answer is a general denial, so that the judgment is supported by the .pleadings. Error will not be presumed, but must affirmatively appear. In the state of the record, the judgment should be affirmed. Liohty v. Olark, 10 Neb. 472; Hake v. Woolner, 55 Neb. 471. Notwithstanding the premises, we have examined the evidence, and find nothing therein to suggest that the court erred in giving its peremptory instruction.
The judgment of the district court therefore is
Affirmed.